USCA4 Appeal: 21-1724      Doc: 62         Filed: 12/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1724


        ELSIE INA DOUE,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: October 17, 2022                                 Decided: December 29, 2022


        Before DIAZ and RUSHING, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Petition dismissed by unpublished per curiam opinion.


        ON BRIEF: Steven Kreiss, Washington, D.C., for Petitioner. Brian M. Boynton,
        Principal Deputy Assistant Attorney General, John S. Hogan, Assistant Director, Lindsay
        Dunn, Trial Attorney, Office of Immigration Litigation, Civil Division, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1724      Doc: 62         Filed: 12/29/2022     Pg: 2 of 2




        PER CURIAM:

               Elsie Ina Doue, a native and citizen of Cameroon, petitions for review of an order

        of the Board of Immigration Appeals denying her motion for sua sponte reopening or

        reconsideration. Upon review of the parties’ briefs, considered in conjunction with the

        administrative record and the relevant authorities, we agree with the Attorney General that

        we lack jurisdiction to review the subject order. See Lawrence v. Lynch, 826 F.3d 198,

        206-07 (4th Cir. 2016) (affirming that this court “lack[s] jurisdiction to review how the

        Board exercises its sua sponte discretion”); Mosere v. Mukasey, 552 F.3d 397, 400-01

        (4th Cir. 2009). Accordingly, we dismiss this petition for review for lack of jurisdiction.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                          PETITION DISMISSED




                                                    2